Name: 83/293/EEC: Commission Decision of 31 May 1983 correcting the Commission Decision of 19 May 1983 amending for the second time Decision 82/827/EEC concerning certain measures of protection against classical swine fever and the Commission Decision of 19 May 1983 establishing second modification of Decision 83/216/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  means of agricultural production;  international trade;  Europe
 Date Published: 1983-06-15

 Avis juridique important|31983D029383/293/EEC: Commission Decision of 31 May 1983 correcting the Commission Decision of 19 May 1983 amending for the second time Decision 82/827/EEC concerning certain measures of protection against classical swine fever and the Commission Decision of 19 May 1983 establishing second modification of Decision 83/216/EEC concerning certain measures of protection against classical swine fever Official Journal L 157 , 15/06/1983 P. 0026 - 0026*****COMMISSION DECISION of 31 May 1983 correcting the Commission Decision of 19 May 1983 amending for the second time Decision 82/827/EEC concerning certain measures of protection against classical swine fever and the Commission Decision of 19 May 1983 establishing second modification of Decision 83/216/EEC concerning certain measures of protection against classical swine fever (83/293/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 9 thereof, Whereas by its two Decisions of 19 May 1983 the Commission reinforced the measures of protection against classical swine fever for live pigs coming from certain areas of the Netherlands and the Federal Republic of Germany; Whereas, as a result of errors, the Dutch version of Article 1 of Decision 83/261/EEC of 19 May 1983 (3) amending for the second time Decision 82/827/EEC (4) and the Dutch, Danish and Greek versions of Article 1 of Decision 83/262/EEC of 19 May 1983 (5) amending for the second time Decision 83/216/EEC (6) do not correspond with those presented to the Standing Veterinary Committee for its opinion; whereas it is necessary therefore to correct the Decisions in question, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of the Dutch version of the Commission Decision of 19 May 1983 amending for the second time Decision 82/827/EEC concerning certain measures of protection against classical swine fever, 'levende fok- en gebruiksvarkens' is replaced by 'levende varkens'. Article 2 Article 1 of the Dutch, Danish and Greek versions of the Commission Decision of 19 May 1983 establishing second modification of Decision 83/216/EEC concerning certain measures of protection against classical swine fever is hereby corrected as follows: 1. In the Dutch version, 'levende fok- en gebruiksvarkens' is replaced by 'levende varkens'. 2. In the Danish version, 'levende avlssvin og brugssvin' is replaced by 'levende svin'. 3. In the Greek version, 'zÃ ³nton choÃ ­ron ektrofÃ ­s kai apÃ ³dosis ' is replaced by 'zÃ ³nton choÃ ­ron.' Article 3 This Decision is addressed to the Member States. Done at Brussels, 31 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1983, p. 57. (3) OJ No L 143, 2. 6. 1983, p. 46. (4) OJ No L 347, 7. 12. 1982, p. 25. (5) OJ No L 143, 2. 6. 1983, p. 48. (6) OJ No L 121, 7. 5. 1983, p. 21.